 

--------------------------------------------------------------------------------

EXHIBIT 10.12
 
EXECUTION COPY

 
 


 


 
TRANSITION SERVICES AGREEMENT
 
by and among
 
PUBLIC SERVICE COMPANY OF NEW MEXICO,
 
PNMR SERVICES COMPANY,
 
and
 
NEW MEXICO GAS COMPANY, INC.
 
 
Dated: January 12, 2008
 

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
SECTION 1. 
Definitions.
1
SECTION 2.
Interpretation.
5
SECTION 3.
Services to be Provided.
6
SECTION 4.
Term and Termination.
9
SECTION 5.
Buyer Employment Obligations.
11
SECTION 6.
Billing and Payment of Costs of Services; Invoices for Services.
14
SECTION 7.
Administration of Agreement.
15
SECTION 8.
Relationships Among the Parties.
15
SECTION 9.
Other Agreements.
16
SECTION 10.
Indemnification; Release; Limit on Liability.
16
SECTION 11.
Relationship between Seller Service Providers.
18
SECTION 12.
Headings.
18
SECTION 13.
Required Insurance.
18
SECTION 14.
Force Majeure.
19
SECTION 15.
Notices.
19
SECTION 16.
Successors and Assigns.
20
SECTION 17.
Signatures; Counterparts.
20
SECTION 18.
Amendments.
20
SECTION 19.
Dispute Resolution.
20
SECTION 20.
Governing Law.
21
SECTION 21.
Entire Agreement.
21
SECTION 22.
Negotiated Agreement.
21
SECTION 23.
Waiver.
22
SECTION 24.
Severability.
22
SECTION 25.
No Third Party Beneficiaries
22
SECTION 26.
Press Release.
22
SECTION 27.
Further Assurance.
23

 
 
Schedule 1                                                               
Services
Schedule 2                                                               
Historical Reimbursable Costs



i

--------------------------------------------------------------------------------



TRANSITION SERVICES AGREEMENT
 
THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as of January 12,
2008, is by and among Public Service Company of New Mexico, a New Mexico
corporation (“Seller”), PNMR Services Company, a New Mexico corporation
(“PNMRSC” and, together with Seller, “Seller Service Providers”), and New Mexico
Gas Company, Inc., a Delaware corporation (“Buyer”).
 
Recitals
 
WHEREAS, Seller, Buyer and Parent have entered into the Asset Purchase
Agreement, dated the date hereof (the “Purchase Agreement”), under which Seller
has agreed to sell the assets of Seller’s regulated gas operations identified in
the Purchase Agreement (the “Purchased Assets”) and Buyer has agreed to purchase
from Seller the Purchased Assets identified in the Purchase Agreement;
 
WHEREAS, Seller is a wholly-owned subsidiary of PNM Resources, Inc., a New
Mexico corporation (“PNMR”), and is an affiliate of PNMRSC, which is also
wholly-owned by PNMR;
 
WHEREAS, PNMRSC provides and has provided certain of the Services to PNMR and
its Affiliates including Seller; and
 
WHEREAS, the Parties are entering into this Agreement to provide for certain
transition services following the Closing under the Purchase Agreement and as
otherwise provided herein.
 
NOW, THEREFORE, the Parties hereto agree as follows:
 
SECTION 1.  Definitions.
 
Capitalized terms used, but not otherwise defined, herein shall have the
meanings given to them in the Purchase Agreement or as follows:
 
“AAA” is defined in Section 19.
 
“Accessories” shall mean, collectively, all tools, special tools, equipment,
machines, spare parts and other materials required for the performance by Seller
Service Providers of the Services.
 
“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.
 
“Albuquerque Meter Readers” means the Designated Employees corresponding to the
28 FTE on Schedule 1 for “ABQ metro Meter Reading”.
 
“Applicable Laws and Regulations” shall mean all applicable federal, state,
tribal and local laws, ordinances, rules and regulations, and all duly
promulgated orders and other duly authorized actions of any Governmental Entity
having jurisdiction over the Parties, their respective Affiliates or facilities
and/or the respective Services they provide.
 
 
1

--------------------------------------------------------------------------------


 
“Business” means the business of owning, managing and/or operating the Purchased
Assets.
 
“Buyer Representatives” means, collectively, the officers, employees, counsel,
accountants, financial advisors, consultants and authorized representatives of
Buyer.
 
“Buyer Indemnified Party” is defined in Section 10(a).
 
“Closing Date Designated Employees” is defined in Section 5(c)(i).
 
“Contract Administration Officers” is defined in Section 7.
 
“Departed Designated Employee” is defined in Section 5(c)(iii).
 
“Designated Employees” is defined in Section 5(b).
 
“FERC” means the Federal Energy Regulatory Commission and any Governmental
Entity that succeeds to the jurisdiction now or hereafter vested in the FERC by
Applicable Laws and Regulations.
 
“Force Majeure Event” means an act of God; fire, flood, earthquake, storm,
lightning, weather event or similar disaster or happenstance; a strike, lockout
or other industrial disturbance; an act of the public enemy, sabotage, war, act
of terrorism, insurrection or blockade; riot or other civil disturbance;
epidemic; explosions; or any other similar event that, in each such case,
prevents, in whole or in part, the performance of a Party’s obligations under
this Agreement, is not reasonably within the control of the affected Party and
which by the exercise of commercially reasonable efforts the affected Party is
unable to overcome or prevent, provided however that no Party will be required
to settle any labor dispute.
 
“Getz Team” means Gordon Getz and each of the following persons: Michele Curry,
Dorothy Elza, Dorothy Hanttula, Hojat (Jeff) Jafari, Betty Stacey-Leaton, Annie
Malone, Stacey McPherson and Peter Taichert.
 
“Governmental Approval” means any consent, authorization, registration, license,
certificate, permit, grant or approval of any Governmental Entity that is
necessary for the operation of the Purchased Assets in accordance with
Applicable Laws and Regulations.
 
“Governmental Entity” means the United States of America and any other federal,
state, tribal, local, or foreign governmental or regulatory authority,
department, agency, commission, body, court, or other governmental entity.
 
“Interest Rate” means, for any date, the lesser of (a) the per annum rate of
interest equal to the prime lending rate as may from time to time be published
in The Wall Street Journal under “Money Rates” on such day (or if not published
on such day on the most recent preceding day on which published), plus two
percent (2%) and (b) the maximum rate permitted by Applicable Law and
Regulations.
 
 
2

--------------------------------------------------------------------------------


 
“IT Assets” means those applications, hardware and related systems identified as
the “Impacted Systems/Business Areas” to be set forth in the Migration Plan.
 
“Loss” is defined in Section 10(a).
 
“Management Transition Team” is defined in Section 5(a).
 
“Migration Plan” means that detailed plan for migration of IT Assets to the
Buyer to be developed by the Parties pursuant to Section 3(a)(iv).
 
“Notice of Claim” has the meaning set forth in Section 10(a)(iii)(A).
 
“Party” means Seller, PNMRSC, Buyer or their respective permitted successors or
assigns, as the context requires.
 
“Person” means an individual, partnership, joint venture, corporation, limited
liability company, trust, association or unincorporated organization, or any
Governmental Entity.
 
“Qualifying Offer” means an offer of employment by Buyer to each Designated
Employee that complies with Section 7.9(d) of the Purchase Agreement and is for
employment at a location within 50 miles of the location of such Designated
Employee’s principal place of employment with the applicable Seller Service
Provider on the date on which such offer of employment is made.
 
“Reimbursable Costs” means, with respect to the Services, any and all costs
calculated by use of accounting and allocation methods currently used by Seller
Service Providers in accounting for and allocating service costs to its
Affiliates, incurred or charged by Seller Service Providers with respect to the
provision of Services pursuant to this Agreement plus Set-Up Costs to the extent
contemplated in Section 3(a)(v); for the avoidance of doubt, such costs shall
include any price increase or change in terms or conditions imposed by any third
party vendors under their contracts with Seller Service Providers (or their
respective Affiliates).  The Reimbursable Costs for each Service may not include
any officer or management oversight costs that exceed 24% of the non-oversight
costs associated with such Service.  Reimbursable Costs shall not include any
Set-Up Costs other than as contemplated by Section 3(a)(v) or any costs and
expenses incurred in connection with the development and implementation of the
Migration Plan, including the provision and extraction of data as contemplated
by Section 3(a)(iv)(B).  Buyer shall be entitled to see Seller Service
Providers’ itemized invoices of costs prior to payment due dates.  Reimbursable
Costs shall not include costs for Services that are not provided to Buyer for
any reason, including any Force Majeure Event, other than Buyer’s refusal to
receive such Services not in compliance with the provisions of this
Agreement.  With respect to the Services and subject to the prior consent of
Buyer, up to $3,500,000 of costs incurred by Seller Service Providers with
respect to obtaining any applicable license rights may be included as
Reimbursable Costs, and any costs above $3,500,000 will be shared equally
between Buyer and Seller Service Providers.  Further, Buyer will reimburse
Seller for New Mexico gross receipts tax incurred by the Seller Service
Providers with respect to the Services.  By way of example, Schedule 2 sets
forth the historical amount of Reimbursable Costs for the Services for the
period from January 1, 2007 through August 31, 2007.  These costs are presented
in Schedule 2 for informational purposes only and will change subsequent to the
date of this Agreement to reflect actual Reimbursable Costs incurred by Seller
Service Providers in connection with the provisions of the Services under this
Agreement as of subsequent invoice dates.
 
 
3

--------------------------------------------------------------------------------


 
“Seller Representatives” means, collectively, the officers, employees, counsel,
accountants, financial advisors, consultants and authorized representatives of
Seller Service Providers or their Affiliates.
 
“Seller Service Provider” means each of Seller and PNMRSC.
 
“Seller Service Providers Indemnified Party” is defined in Section 10(a).
 
“Seller System” means the systems and equipment owned or leased by Seller and
used by Seller from December 1, 2007 through the Closing Date in the conduct of
the Business.
 
“Service Period” means the term beginning immediately following the Closing on
the Closing Date and ending at 12:00 midnight prevailing Mountain Time twelve
(12) months from the Closing Date, subject to early termination, in whole or in
part, in accordance with Section 4; provided, that such term shall, unless
earlier terminated in accordance with Section 4, be automatically extended for
successive six month renewal terms until such time as Buyer or Seller Service
Providers, as the case may be, provides to such other Party or Parties written
notice of non-renewal no less than thirty (30) days prior to the expiration of
the initial or then-current term of this Agreement.
 
“Services” has the meaning set forth in Section 3(a)(i).
 
“Service Termination” means the termination of, or Buyer ceasing to receive, a
Service for any reason during the Service Period, whether by means of early
termination of a Service pursuant to Section 4, the expiration and non-renewal
of a Service Term, the expiration and non-renewal of the Service Period, or
otherwise.
 
“Service Termination Date Designated Employees” is defined in Section 5(c)(ii).
 
“Set-Up Costs” is defined in Section 3(a)(v).
 
“Taxes” means all taxes, charges, fees, levies, penalties, or other assessments
imposed by any foreign or United States federal, state, tribal or local
Governmental Entity, including income, excise, property, sales, gross receipts,
compensating, transfer, franchise, license, payroll, withholding, social
security, or other taxes (including any escheat or unclaimed property
obligations), including any interest, penalties, or additions attributable
thereto.
 
 
4

--------------------------------------------------------------------------------


 
“Unwind Costs” shall be Termination Costs plus any applicable severance costs
relating to termination of employees contemplated to be paid pursuant to Section
5(c)(iv).  “Termination Costs” means all of Seller Service Providers’ reasonable
costs associated with closing out its performance of the Service or Services
under this Agreement upon termination or non-renewal of any Service Term or any
reduction in the Services pursuant to Section 4, contractually required
termination payments to subcontractors, rents and lease termination costs
associated with facilities and leased property of Seller Service Providers and
their subcontractors used to support their performance under this Agreement,
termination fees for utilities and data services, the costs of Accessories and
other capital expenditures or items of Seller Service Providers and their
subcontractors dedicated to performance under this Agreement (which costs to be
paid as Unwind Costs shall be decreased by the amount of such costs without
duplication previously recovered through Buyer’s payment of Reimbursable Cost
under this Agreement and by the assumed remaining value allocable to such
Accessories, capital expenditures or items, insofar as not transferred to
Buyer), and termination or modification of software license and maintenance
arrangements with respect to software and office equipment used in providing the
Services under this Agreement, in all cases excluding severance costs relating
to termination of employees. Aggregate Termination Costs shall be no greater
than $500,000.
 
SECTION 2.  Interpretation.
 
In this Agreement, unless a clear contrary intention appears:
 
(a) reference to a Party includes such Party’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by this Agreement,
and reference to a Party in a particular capacity excludes such Party in any
other capacity;
 
(b) reference to any gender includes the other gender;
 
(c) reference to any agreement (including this Agreement), document or
instrument means such agreement, document or instrument as amended or modified
and in effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof;
 
(d) reference to any Article, Section or Schedule means such Article, Section or
Schedule to this Agreement, and references in any Article, Section, Schedule or
definition to any clause means such clause of such Article, Section, Schedule or
definition;
 
(e) “hereunder”, “hereof”, “hereto” and words of similar import are references
to this Agreement as a whole and not to any particular Section or other
provision hereof or thereof;
 
(f) “including” (and with correlative meaning “include”) means including without
limiting the generality of any description preceding such term; and
 
 
5

--------------------------------------------------------------------------------


 
(g) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding,” and “through” means “through and
including.”
 
SECTION 3.  Services to be Provided.
 
(a) Services
 
(i) Services.  Subject to Applicable Laws and Regulations and the terms and
conditions of this Agreement, Seller Service Providers shall provide or cause to
be provided to Buyer during the Service Period certain services (as described on
Schedule 1 attached hereto which is incorporated herein by reference)
(collectively, the “Services” and individually a “Service”). In addition to
identifying the Services which shall be provided to Buyer, Schedule 1 sets
forth, among other items, (A) the initial term for the provision of each of the
Services (with respect to each Service, a “Service Term”) and (B) the number of
employees designated by Seller Service Providers to perform each Service. Seller
Service Providers will provide the applicable Service for one Service Term,
unless Buyer provides thirty (30) days advance notice requesting an additional
Service Term; provided, that any additional Service Term may not extend beyond
the Service Period and shall be subject to Seller Service Providers’ ability to
terminate Services in accordance with Section 4(c). Buyer will pay Seller’s
Reimbursable Costs with respect to the Services actually delivered to Buyer.
 
(ii) Performance of Services.  In connection with the performance of Services,
Seller Service Providers may: (A) subcontract with a non-Affiliate and/or
personnel of a non-Affiliate to perform any portion of the Services to be
performed hereunder; and (B) utilize personnel who are employees of Affiliates
of Seller Service Providers or may subcontract work to Affiliates of Seller
Service Providers; provided, that all such personnel and subcontractors utilized
by Seller Service Providers shall (1) be fully qualified to perform the
applicable Services under this Agreement in accordance with all Applicable Laws
and Regulations, and the other terms and conditions of this Agreement, and (2)
perform or provide such Services pursuant to the same standard of care and
timeliness and consistent with the other material terms and conditions
applicable to Seller Service Providers under the provisions of this
Agreement.  Seller Service Providers shall include in their Reimbursable Costs
no more than the actual costs Seller Service Providers incur in connection with
such subcontracted or utilized personnel performing the Services
hereunder.  Seller Service Providers shall not include in their Reimbursable
Costs charges for any Services that are carried out by Buyer’s subcontractor or
Affiliates to the extent such Persons are acting in a subcontracting capacity
for Buyer.
 
(iii) Scope of Services.  During the Service Period, Seller Service Providers
and Buyer agree to consult with each other at regular intervals and at such
times as may be reasonably requested by the other Party with respect to the
performance by Seller Service Providers of the Services, the continued
desirability of Seller Service Providers providing specific Services, the timing
of the early termination of any Service, the occurrence of any events or
circumstances negatively affecting Seller Service Providers’ continued ability
to provide any specific Service and other matters specifically relating to, or
impacting, the provision of the Services.
 
 
6

--------------------------------------------------------------------------------


 
(iv) Migration Plan.  Seller Service Providers and Buyer shall perform their
respective obligations as set forth in the Migration Plan.  The Parties shall
cooperate with each other to develop a mutually acceptable Migration Plan no
later than six (6) months following the date of this Agreement as follows:
 
A. Buyer and Seller Service Providers will provide the appropriate personnel
for, and will start, the development of the Migration Plan within thirty (30)
days following the date of this Agreement.  In connection therewith, Seller
Service Providers will demonstrate and discuss, and Buyer will review and
select, systems, processes and software applications to replace any of the
foregoing that are used by Seller in connection with the Business but which do
not constitute Purchased Assets.
 
B. The Migration Plan will state that Seller Service Providers will provide
Buyer with (1) test data for the migration of human resources systems,
accounting systems, customer information and billing systems, and work
management systems not later than thirty (30) days prior to Closing, (2) a
complete set of such foregoing data in connection with the Business for human
resources systems and accounting systems within two (2) Business Days following
Closing and (3) a complete set of such data in connection with the Business for
customer information and billing systems and work management systems within
thirty (30) days following Closing.
 
C. Buyer and Seller Service Providers will each pay their costs and expenses
incurred in connection with the development and implementation of the Migration
Plan, including the provision and extraction of data as contemplated by Section
3(a)(iv)(B).
 
(v) Set-Up Costs.  Within six (6) months following the date of this Agreement,
the Parties shall develop a mutually acceptable budget that details the
estimated preparation and set-up costs and expenses that will be incurred by
Seller Service Providers in connection with ensuring that Seller Service
Provider systems will permit Seller Service Providers to perform the Services as
of the date the Service Period commences (the “Set-Up Costs”).  Set-Up Costs
incurred by Seller Service Providers shall be Reimbursable Costs to the extent
such Set-Up Costs do not exceed the levels set forth in the budget contemplated
in the foregoing sentence (as such amounts may be adjusted by mutually  approved
change orders).  Set-Up Costs (A) shall not include any officer or management
oversight costs and (B) shall not include any costs and expenses incurred in
connection with the development and implementation of the Migration Plan,
including the provision and extraction of data as contemplated by Section
3(a)(iv)(B).
 
(vi) Management Obligation.  To the extent commercially reasonable, each Seller
Service Provider shall manage the provision of its Services in such a way as to
minimize Unwind Costs associated with the termination of such Services.
 


7

--------------------------------------------------------------------------------


 
(b) Seller Service Provider Covenants.
 
(i) Seller Service Providers’ Ability to Provide Services.  Seller Service
Providers shall maintain sufficient personnel and facilities to provide the
Services at all times in accordance with this Agreement.
 
(ii) Standards for the Provision of Services.  The Services will be performed in
a commercially reasonable manner and with at least the same standard of care and
timeliness that the Services were provided to the Business during the period
between December 1, 2007 and the Closing Date.  EXCEPT AS SET FORTH IN THIS
SECTION 3(b)(ii), SELLER SERVICE PROVIDERS MAKE NO REPRESENTATION, WARRANTY OR
GUARANTY, EXPRESS OR IMPLIED, OF ANY KIND CONCERNING THE SERVICES AND ANY
RESULTS OR WORK PRODUCT AND SPECIFICALLY MAKE NO WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, AND NONE SHALL BE IMPLIED.  ALL OTHER
REPRESENTATIONS, WARRANTIES OR GUARANTEES, WRITTEN OR ORAL, EXPRESS OR IMPLIED
IN FACT OR IN LAW, AND WHETHER OR NOT BASED ON STATUTE ARE EXCLUDED.
 
(c) Certain Covenants.  The Parties agree to the following additional covenants:
 
(i) General.  Systems, personnel, infrastructure and applications of Seller
Service Providers used by and under the control of Seller Service Providers to
perform the Services (excluding any of the foregoing that constitute Purchased
Assets), shall be managed by Seller Service Providers.
 
(ii) Business Data.  Seller Service Providers shall have the right to move any
data and processing, if necessary, within functionally equivalent equipment
owned or leased by Seller Service Providers so long as such movement does not
adversely impact the performance of the Services.
 
(iii) Consents.  Seller Service Providers in cooperation with Buyer shall use
commercially reasonable efforts to obtain appropriate vendor licenses or
consents for Seller Service Providers to use for the benefit of Buyer as part of
the Services any Seller System and software currently utilized and necessary to
conduct the Business.
 
(iv) Access.  Buyer shall grant Seller Service Providers access to its computer
and other equipment, hardware, software, employees and premises, including
parking space and workspace, as reasonably necessary for Seller Service
Providers to provide the Services.  Buyer will permit each Seller Service
Provider’s employees and contractors such access to and egress from locations
and facilities owned or controlled by Buyer and records and materials located
thereon or therein as are reasonably necessary or appropriate to perform the
Services as well as a suitable work place at such locations to the extent so
necessary or appropriate.
 
 
8

--------------------------------------------------------------------------------


 
(v) Seller Service Providers’ Records.  To the extent allowed by Applicable Law
and Regulations, Buyer and its duly authorized representatives may inspect,
review, copy and utilize at reasonable times and during regular business hours,
Seller Service Providers’ files, books, records, accounts, servicing practices,
policies and procedures and quality control policies and procedures relating to
the Services.  Seller Service Providers will maintain complete and accurate
records relating to the Services in accordance with Seller Service Providers’
standard practices and for so long as required for tax and other regulatory
purposes.
 
(vi) Records Retention.  Each Party shall retain all records relating to this
Agreement and for so long as required by any Governmental Entity having
jurisdiction.
 
(vii) Cooperation.  The Parties will cooperate in order to facilitate the
provision and receipt of the Services.  The Parties acknowledge that the
Services are dependent on such cooperation.
 
(d) No Breach.  Notwithstanding anything to the contrary herein, no Party shall
be deemed to be in breach of its obligations hereunder by reason of any of the
following:  (i) the failure of a Party or any third party to grant its consent
to any matter requiring such consent prior to such other Party’s performance of
its obligations with respect to such matter; (ii) the failure of a Party to
provide funds which are necessary for such other Party to perform its
obligations with respect to such matter; (iii) any acts of a Seller Service
Provider based on reliance upon a direction of Buyer or a Buyer Representative;
or (iv) any acts of Buyer based on reliance upon a direction of a Seller Service
Provider or a Seller Representative.
 
SECTION 4.  Term and Termination.
 
(a) Term.  The term of this Agreement shall begin on the Closing Date and
continue through the Service Period.
 
(b) Option to Terminate Services Provided by Other Party.  Unless otherwise
provided for hereunder, Buyer may elect, by giving written notice to a Seller
Service Provider forty-five (45) days in advance (“Service Termination Notice”),
to terminate the provision by such Seller Service Provider of all or any of the
Services that it provides to Buyer hereunder, or to have all or any of such
Services performed by its own employees or any other third party retained by
Buyer prior to the expiration of the Service Period; provided, however, that for
Buyer to effect the termination of a Service by any means (including any
termination or nonrenewal of this Agreement), Buyer must pay to Seller Service
Provider providing such Service the applicable Unwind Costs incurred by, or
deemed to be incurred by, such Seller Service Provider in respect of such
termination as well as any other amounts due under this Agreement, including
Reimbursable Costs with respect to such Service, with any accrued interest at
the Interest Rate; provided, however, that Buyer has no obligation to pay Seller
Service Provider providing such Service the applicable Unwind Costs for the
termination of such Service that occurs as a result of Seller Service Providers’
breach under this Agreement.
 
 
9

--------------------------------------------------------------------------------


 
(c) Seller Service Providers Option to Terminate Services.  Seller Service
Providers may elect, by giving sixty (60) days prior written notice to Buyer, to
terminate the provision by any Seller Service Provider of all or any of Services
effective as of the expiration of the initial term or any renewal term of this
Agreement. Upon such termination of Services under this Section 4(c), Buyer
shall pay to the Seller Service Provider providing such terminated Service the
applicable Unwind Cost incurred by, or deemed to be incurred by, such Seller
Service Provider in respect of such termination as well as any other amounts due
under this Agreement, including Reimbursable Costs with respect to such Service,
with any accrued interest at the Interest Rate.
 
(d) Right to Suspend Performance or to Terminate the Agreement.  Each Seller
Service Provider shall have the right to suspend the performance of its
obligations under this Agreement in the event of Buyer’s failure to make
payments due, owing and not disputed in good faith pursuant to Section 6 hereof
to such Seller Service Provider as required under this Agreement, and such
failure has not been cured within five (5) days after written notice of such
failure to Buyer.  If Buyer cures such payment default within such five (5) day
cure period, such Seller Service Provider shall not be entitled to suspend
performance under this Agreement thereafter.  The Seller Service Provider shall
have the right to terminate this Agreement with respect to its provision of
Services in the event such failure to make payment has not been cured within
thirty (30) days after written notice of such failure to Buyer and Buyer is not
disputing the payment in good faith. In the case of any advance termination by
any Seller Service Provider due to Buyer’s failure to make payments owed to such
Seller Service Provider under this Section 4(d), Buyer must pay to such Seller
Service Provider providing such Service the applicable Unwind Costs incurred by,
or deemed to be incurred by, such Seller Service Provider in respect of such
termination as well as any other amounts due under this Agreement, including
Reimbursable Costs with respect to such Service, with any accrued interest at
the Interest Rate; provided, however, that Buyer has no obligation to pay such
Seller Service Provider providing such Service the applicable Unwind Costs for
the termination of such Service that occurs as a result of Seller Service
Providers’ breach under this Agreement.
 
(e) Termination for Breach of Standards for Services.  If Buyer reasonably
believes a Seller Service Provider has materially failed to meet the standards
for the provision of Services as set forth in this Agreement, then Buyer shall
give ten (10) Business Days notice in writing to such Seller Service Provider
specifying the failure to meet the standards for the provision of Services.  If
the deficient Service has not been corrected after ten (10) Business Days, then
Buyer shall have the right to terminate, in good faith, any Services that are
performed below the standards for the provision of Services as required
hereunder.  No Unwind Costs will be payable with respect to any deficient
Service terminated by Buyer under this Section 4(e).
 
(f) Service Termination. For the avoidance of doubt and except as otherwise
expressly agreed to by the Parties in this Agreement, as of the effective date
of the occurrence of any Service Termination, Buyer shall pay to Seller Service
Providers the applicable Unwind Costs incurred by, or deemed to be incurred by,
such Seller Service Provider in respect of such Service Termination as well as
well as any other amounts due under this Agreement, including Reimbursable Costs
with respect to the applicable terminated Service, with any accrued interest at
the Interest Rate.
 
 
10

--------------------------------------------------------------------------------


 
(g) Effect of Termination.  Upon termination of the provision of Services under
this Agreement, Seller Service Providers shall transfer to Buyer all materials
and supplies procured in connection with the provision of such Services, the
cost of which has been included in Reimbursable Costs already paid by Buyer for
such Services.
 
(h) Access.  Buyer shall grant Seller Service Providers and their respective
representatives access to the facilities of Buyer or its subsidiaries, as the
case may be, for a period of thirty (30) days after the expiration or
termination of this Agreement so that each Seller Service Provider may
demobilize its work force, including the removal of its personal property that
was brought to such facilities by the Seller Service Provider to provide
Services.
 
(i) Survival.  The Parties’ obligations, other than the obligation to provide
Services, shall survive the expiration, nonrenewal or termination of this
Agreement and the indemnification obligations shall survive as provided in under
Section 10.
 
SECTION 5.  Buyer Employment Obligations.
 
(a) Within ten (10) days following the date of this Agreement, Seller Service
Providers and Buyer shall work together in good faith to designate a management
transition team (the “Management Transition Team”) comprised of (i) a “Seller
Service Provider Group” that will be headed by the Chief Financial Officer of
Seller (the “Seller Chairman”) and will include certain personnel of Seller
Service Providers with relevant expertise and knowledge regarding the scope of,
and qualifications necessary to perform, the Central or Shared Function services
currently provided to the Business which Buyer will provide itself following
Closing or which Buyer has designated on Schedule 1 that it will receive as
Services under this Agreement and (ii) a “Buyer Group” that will be headed by
the Chief Executive Officer of Buyer (the “Buyer Chairman”) and will include
certain personnel of Buyer with operational experience in the gas business.
 
(b) During the sixty (60) day period following the date of this Agreement, the
Management Transition Team shall work together in good faith to update Schedule
1 (i) to identify by name 275 Seller Service Provider employees who will provide
for effective Central or Shared Functions services to the Business who are at
such time engaged in providing the Central or Shared Functions services to the
Business specified on Schedule 1 and (ii) to include for each such identified
employee, the estimated severance costs attributable to such employee.  Subject
to the provisions of Section 5(c), Buyer, at its sole discretion, will provide
Qualifying Offers of employment to each of the identified 275 Seller Service
Provider employees identified on Schedule 1 either at Closing or upon the
occurrence of a Service Termination, as applicable.  In connection with the
update of Schedule 1, Seller Service Provider Group will provide Buyer Group
with employment history, salary history and estimated severance costs for each
such employee.  Schedule 1 as updated in accordance with this Section 5(c) shall
include each member of the Getz Team.  The 275 Seller Service Provider employees
so designated by the Management Transition Team on updated Schedule 1 shall be
referred to herein as the “Designated Employees.”  The Parties agree that in
connection with any meeting of the Management Transition Team, whether in
person, via conference call or otherwise, prior written notification of such
meeting and the subject matter relating thereto shall be provided to all members
of the Management Transition Team no later than (2) Business Days prior to the
occurrence of such meeting.  Each of the Seller Chairman and the Buyer Chairman
and/or their respective designees shall have the right to attend each Management
Transition Team meeting.
 
 
11

--------------------------------------------------------------------------------


 
(c) Buyer shall make written Qualifying Offers of employment to each Designated
Employee in accordance with this Section 5(c).
 
(i) Subject to the last two sentences of this Section 5(c)(i), thirty (30) days
prior to the Closing Date, Buyer shall make written Qualifying Offers of
employment to those Designated Employees (“Closing Date Designated Employees”)
to whom Buyer has indicated on Schedule 1 that it will offer employment at the
Closing; provided, that Buyer shall not be required to make an offer of
employment to any Designated Employee unless such Designated Employee is
continuing to perform the applicable function (including the applicable Service)
specified for such Designated Employee on Schedule 1 as of the Closing Date;
provided, further, that Buyer may also condition an offer of employment to a
Designated Employee on such Designated Employee continuing to perform the
function (including the applicable Service) specified for such Designated
Employee on Schedule 1 as of the Closing Date.  Buyer shall be responsible for
the severance costs of any Closing Date Designated Employee to whom Buyer does
not make an offer of employment pursuant to this Section 5(c)(i); provided,
however, that Buyer shall not be responsible for the severance costs of any
Albuquerque Meter Reader to whom Buyer does not make an offer of employment
pursuant to this Section 5(c)(i) if as of the date such offer of employment
otherwise should have become effective, Buyer and Seller Service Providers have
entered into arrangements for the provision by Seller Service Providers to Buyer
of meter-reading services for a term ending no earlier than the second
anniversary of the Closing Date.  To the extent Buyer does not make an offer of
employment pursuant to this Section 5(c)(i), Buyer shall (subject to the proviso
in the preceding sentence) pay to the applicable Seller Service Provider on the
Closing Date the amount of actual severance costs attributable to those Closing
Date Designated Employees who are not offered employment pursuant to this
Section 5(c)(i).
 
(ii) Subject to the last two sentences of this Section 5(c)(ii), at least thirty
(30) days prior to the occurrence of a Service Termination (or upon the date of
the occurrence of a Service Termination under Sections 4(d) or (e)), Buyer shall
make written Qualifying Offers of employment as of the effective date (“Service
Termination Date”) of such Service Termination to those Designated Employees
(“Service Termination Date Designated Employees”) that Buyer has indicated on
Schedule 1 that it will offer employment to as of a particular Service
Termination Date; provided, that Buyer shall not be required to make an offer of
employment to any Designated Employee unless such Designated Employee is
continuing to perform the function (including the applicable Service) specified
for such Designated Employee on Schedule 1 as of such
 
 
 
12

--------------------------------------------------------------------------------


 
Service Termination Date; provided, further, that Buyer may also condition an
offer of employment to a Designated Employee on such Designated Employee
continuing to perform the function (including the applicable Service) specified
for such Designated Employee on Schedule 1 as of such Service Termination
Date.  Buyer shall be responsible for the severance costs of any Service
Termination Date Designated Employee to whom Buyer does not make an offer of
employment pursuant to this Section 5(c)(ii); provided, however, that Buyer
shall not be responsible for the severance costs of any Albuquerque Meter Reader
to whom Buyer does not make an offer of employment pursuant to this Section
5(c)(ii) if as of the date such offer of employment otherwise should have become
effective, Buyer and Seller Service Providers have entered into arrangements for
the provision by Seller Service Providers to Buyer of meter-reading services for
a term ending no earlier than the second anniversary of the Closing Date.  To
the extent Buyer does not make an offer of employment pursuant to this Section
5(c)(ii), Buyer shall (subject to the proviso in the preceding sentence) pay to
the applicable Seller Service Provider on the applicable Service Termination
Date the amount of actual severance costs attributable to those Service
Termination Date Designated Employees who are not offered employment pursuant to
this Section 5(c)(ii).
 
(iii) If a Designated Employee ceases employment with a Seller Service Provider
(a “Departed Designated Employee”) after the time of identification as a
Designated Employee on Schedule 1 but prior to the effective date of Buyer’s
Qualifying Offer of employment to such Designated Employee (either prior to
Closing or a Service Termination Date as contemplated by Section 5(c)(i) or
Section 5(c)(ii), respectively), Seller Service Providers may propose to Buyer
another employee of a Seller Service Provider as a replacement employee for such
Departed Designated Employee.  Any such proposal shall include such employee’s
name, title, function, qualifications, employment history, salary history and
estimated severance cost.  Buyer may by exercise of its reasonable discretion
within thirty (30) days of its receipt of such proposal and the applicable
employment records of such proposed replacement employee either accept or reject
such proposed replacement employee.  Upon Buyer’s acceptance of a replacement
employee under this Section 5(c)(iii), such replacement employee will become a
Designated Employee and Buyer shall make a written Qualifying Offer of
employment to that Designated Employee, effective as of the Closing Date in
accordance with Section 5(c)(i) or the relevant Service Termination Date in
accordance with Section 5(c)(ii) as applicable.  If, however, in the reasonable
exercise of its discretion, Buyer rejects the proposed replacement employee,
Buyer shall not be obligated to make a written Qualifying Offer of employment to
such proposed replacement employee nor shall Buyer have any responsibility for
severance costs for such employee.  Buyer’s rejection of a proposed replacement
employee does not limit Seller Service Provider’s right to use such employee to
provide any Central or Shared Functions service or Service, as applicable.
 
(iv) Seller Service Providers may hire a new employee (not otherwise an employee
of a Seller Service Provider or any of its Affiliates) as a replacement employee
for a Departed Designated Employee to provide the particular Central or Shared
Functions service or Service, as applicable, which is no longer being provided
by the Departed Designed Employee.  In such case, Buyer may (but is not required
to) make a written Qualified Offer of employment to the replacement employee
effective as of the Closing Date in accordance with Section 5(c)(i) or the
relevant Service Termination Date in accordance with Section 5(c)(ii), as
applicable.  If Buyer does not make a Qualifying Offer of employment to any such
replacement employee pursuant to this Section 5(c)(iv), Buyer and Seller Service
Providers shall share equally the severance costs actually incurred by Seller
Service Providers in connection with termination of employment of such
replacement employee as of the Closing Date or the relevant Service Termination
Date, as applicable.
 
 
13

--------------------------------------------------------------------------------


(v) For avoidance of doubt, nothing in this Section 5(c) shall be deemed to
require Seller Service Providers to replace Departed Designated Employees with a
replacement employee that is acceptable to Buyer or otherwise and to the extent
any Departed Designated Employees are not replaced in accordance with
Section 5(c)(iii) or Section 5(c)(iv) above with an employee to whom Buyer has
an obligation to make a Qualified Offer of employment or otherwise, Buyer’s
obligation under this Section 5(c) to make Qualifying Offers to 275 Designated
Employees shall be reduced accordingly by the number of Departed Designated
Employees who are not replaced.
 
(d) Buyer shall provide to the applicable Seller Service Provider copies of all
written Qualifying Offers of employment made to Designated Employees under this
Section 5 within five (5) days of providing such offers to the Designated
Employees.  Buyer shall notify the applicable Seller Service Provider in writing
of the Designated Employees who have accepted Qualifying Offers of employment
with Buyer within five (5) days following the acceptance of such offers.  Any
Designated Employees who accept a Qualified Offer of employment by Buyer under
this Section 5 shall be considered to be a Transferred Employee.
 
SECTION 6.  Billing and Payment of Costs of Services; Invoices for Services.
 
(a) Payment.  Subject to the following sentence, on or before the fifteenth
(15th) day of each month commencing with the first such day during the Service
Period, the Seller Service Providers shall provide to Buyer one or more written
invoices setting out the total amount due for Reimbursable Costs provided by
such Seller Service Provider for the prior month, showing for each Service
category the Reimbursable Costs for the period covered by such invoice, together
with such supporting documentation for all such costs as shall be reasonably
requested by Buyer.  Items properly invoiced and not disputed in good faith by
Buyer are due and payable within fifteen (15) days following the date of such
invoice.  No costs or fees shall be charged for Services except as provided in
the definition of Reimbursable Costs and Unwind Costs; provided, that amounts
due and properly payable which remain unpaid after their due date shall bear and
be paid together with the interest at the Interest Rate. All applicable Unwind
Costs shall be due and payable by Buyer to Seller Service Providers on the
effective date of a Service Termination.  Reimbursable Costs incurred prior to
the commencement of the Service Period shall be invoiced and paid on the Closing
Date.
 
(b) Taxes.  In the event a Seller Service Provider is required by a Governmental
Entity to remit or pay charges and taxes that are Buyer’s responsibility
hereunder, Buyer shall reimburse such Seller Service Provider for such charges
and taxes.  If Buyer is required by a Governmental Entity to remit or pay
charges and taxes that are a Seller Service Provider’s responsibility hereunder,
Buyer may deduct the amount of any such charges and taxes from the sums due such
Seller Service Provider under this Agreement.
 
 
14

--------------------------------------------------------------------------------


 
(c) Audit Rights.  Buyer shall have the right, at any time within six (6) months
after the date of Buyer’s receipt of any Seller Service Provider invoice to
audit those books and records of such Seller Service Provider with respect to
the Services reflected on such invoice, which books and records relate to the
Services covered by such invoice, to verify the Reimbursable Costs and, as
applicable, Unwind Costs reflected on such invoice.  Any such audit shall be
conducted during normal business hours by Buyer or its designated auditor after
ten (10) days prior written notice to such Seller Service Provider, at Buyer’s
sole cost and expense, in the offices of such Seller Service Provider or at such
other location as may be mutually agreed.  Seller Service Providers shall
cooperate with and provide reasonable assistance to Buyer and/or its auditor in
connection with the performance of any such audit.  Buyer shall assert any claim
for refund of costs of Services under the audited invoice within sixty (60) days
after the completion of the audit.  Seller Service Providers shall have ninety
(90) days from receipt of Buyer’s claim for refund to respond.  If such Seller
Service Provider does not dispute Buyer’s refund claim, such Seller Service
Provider shall offset the overpayment against future invoices; or, if there are
no additional invoices to be paid, such Seller Service Provider shall pay such
refund within such 90-day period; such offset or refund shall be credited or
paid together with interest at the Interest Rate from the date of  overpayment
to such Seller Service Provider until the date of such offset or refund of such
overpayment is credited or paid.  If such Seller Service Provider disputes the
claim and refuses to pay any refund claim by Buyer resulting from the exercise
of Buyer’s audit rights, each of the Parties shall be entitled to seek any
remedy with respect to such matter available at law or in equity.
 
SECTION 7.  Administration of Agreement.
 
Upon commencement of the Service Period, Seller Service Providers and Buyer
shall each designate in writing person(s) to act as contract administration
officers (“Contract Administration Officers”), who shall perform the following
functions under this Agreement for their respective principals: (a) reporting to
senior management of their respective principals with respect to matters
relating to the administration of this Agreement, the provision of Services
hereunder and any outstanding invoice disputes; (b) monitoring the costs of
Services; and (c) serving as sole recipients of notices between the
Parties.  The initial Contract Administration Officers for each Party shall be
their respective Chief Financial Officers.  Each Party may replace its Contract
Administration Officers from time to time upon written notice to the other
Party.
 
SECTION 8.  Relationships Among the Parties.
 
Each Seller Service Provider shall be an independent contractor with respect to
the Services it performs hereunder.  Nothing in this Agreement shall cause the
relationship between Seller Service Providers on the one hand, and Buyer on the
other hand, to be deemed to constitute an agency, partnership or joint venture
and neither Party has the right to exercise any control over the employees of
the other Party.  The terms of this Agreement are not intended to constitute a
joint employer for any purpose between any of the Parties and their
Affiliates.  No Seller Service Provider shall have or hold itself out as having,
any authority to enter into any contract or create any obligation or liability
on behalf of, in the name of, or binding upon Buyer or Buyer’s Affiliates except
as provided in this Agreement.
 
 
15

--------------------------------------------------------------------------------


 
SECTION 9.  Other Agreements.
 
Seller Service Providers’ Regulatory Covenant.  During the Service Period,
Seller Service Providers will cooperate with Buyer and any Governmental Entity
that regulates Buyer, solely at Buyer’s cost and expense, to satisfy any
regulatory requirements applicable to entities that provide services to Buyer or
the Governmental Entity.
 
SECTION 10.  Indemnification; Release; Limit on Liability.
 
(a) Services.
 
(i) Indemnification by Seller Service Providers.  Seller and PNMRSC shall
severally and not jointly indemnify and hold harmless Buyer, and each of its
officers, directors, employees, agents, and Affiliates (and the officers,
directors, employees and agents of such Affiliates) (each, a “Buyer Indemnified
Party”) if any such Buyer Indemnified Party shall at any time or from time to
time suffer any damage, judgment, fine, penalty, demand, settlement, liability,
loss, cost, expense (including reasonable attorneys’, consultants’ and experts’
fees), claim or cause of action (each, a “Loss”) arising out of, relating to or
resulting from the performance of Services under this Agreement, but only to the
extent such Loss results from the gross negligence or willful misconduct of
Seller Service Providers, or any personnel or subcontractors utilized by Seller
Service Providers, in performing the Services.
 
(ii) Indemnification by Buyer.  Buyer shall indemnify and hold harmless Seller
Service Providers, and each of their officers, directors, employees, agents, and
Affiliates (and the officers, directors, employees and agents of such
Affiliates) (each, a “Seller Service Providers Indemnified Party” and, together
with each Buyer Indemnified Party, an “Indemnified Party”) if any such Seller
Service Providers Indemnified Party shall at any time or from time to time
suffer any Loss arising out of, relating to or resulting from the performance of
Services under this Agreement, but only to the extent any such losses result
from gross negligence or willful misconduct of Buyer.
 
(iii) Indemnification Process.
 
A. Subject to the terms of this Agreement and upon a receipt of notice of the
assertion of a claim or of the commencement of any suit, action or proceeding
that is a third party claim against an Indemnified Party the Seller Service
Providers, pursuant to (i) above, or Buyer, pursuant to (ii) above (in each case
the “Indemnitor”), on behalf of such Indemnified Party, will promptly notify
Buyer or Seller Service Provider, as the case may be, in writing of any actual
or potential Loss under this Section 10.  Such written notice is herein referred
to as a “Notice of Claim”.  A Notice of Claim will specify, in reasonable
detail, the facts known to the Indemnified Party regarding the Indemnified
Party’s claim against the Indemnitor.  Subject to the terms of this Agreement,
the failure to provide (or timely provide) a Notice of Claim will not affect an
Indemnified Party’s rights to indemnification; provided, however, that
Indemnitor is not obligated to indemnify the Indemnified Party for the increased
amount of any Loss which would otherwise have been payable to the extent that
the increase resulted from the failure to deliver timely a Notice of Claim.
 
 
16

--------------------------------------------------------------------------------


 
B. Indemnitor will defend, in good faith and at its expense, any claim or demand
set forth in a Notice of Claim relating to a third party claim, and the affected
Indemnified Party, at its expense, may participate in the defense.  An
Indemnified Party may not settle or compromise any third party claim so long as
Indemnitor is defending it in good faith.  If Indemnitor elects not to contest a
third party claim, the Indemnified Party may undertake its defense, and
Indemnitor will be bound by the results obtained by such Indemnified
Party.  Indemnitor may at any time request that the affected Indemnified Party
agree to the abandonment of the contest of the third party claim or to the
payment or compromise by Indemnitor of the asserted claim or demand.  If such
Indemnified Party does not object in writing within fifteen (15) days of
Indemnitor’s request, Indemnitor may proceed with the action stated in the
request.  If, within that fifteen (15) day period, such Indemnified Party
notifies Indemnitor in writing that it has determined that the contest should be
continued, Indemnitor will be liable under this Section 10 only for an amount up
to the amount which Client had proposed be accepted in payment or
compromise.  This Subsection (B) is subject to the rights of any insurance
carrier of an Indemnified Party that is defending the third party claim.
 
C. Indemnitor will (a) consult with the affected Indemnified Party throughout
the pendency of the third party claim regarding the investigation, defense,
settlement, trial, appeal or other resolution of the third party claim and
(b) afford such Indemnified Party the opportunity to be associated in the
defense of the third party claim.  The Parties will cooperate in the defense of
the third party claim.  The Indemnified Party will make available to Indemnitor
or its representatives all records and other materials reasonably required by
them for use in contesting any third party claim (subject to obtaining an
agreement to maintain the confidentiality of confidential or proprietary
materials in a form reasonably acceptable to both Indemnitor and such
Indemnified Party).  If requested by Indemnitor, the affected Indemnified Party
will cooperate with Indemnitor and its counsel in contesting any third party
claim that Indemnitor elects to contest or, if appropriate, in making any
counterclaim against the person asserting the claim or demand, or any
cross-complaint against any person.  Indemnitor will reimburse such Indemnified
Party for any expenses incurred by the Indemnified Party in cooperating with or
acting at the request of Indemnitor.  Any such expenses incurred by such
Indemnified Party during the Service Period shall be a Reimbursable Cost or a
credit against Reimbursable Costs, as the case may be.
 
(b) Survival.  The provisions of this Section 10 shall survive the termination
of this Agreement for a period of eighteen (18) months except that a Party shall
be entitled to indemnification under this Section 10 beyond such eighteen (18)
month period if a Notice of Claim shall have been delivered to the applicable
Indemnitor prior to the expiration of such eighteen (18) month period.
 
 
17

--------------------------------------------------------------------------------


 
(c) Limit of Liability.  Neither Seller Service Providers, on the one hand, nor
Buyer, on the other hand, shall be liable to the other Party, and each hereby
releases the other Party and their Affiliates, and each officer, director,
employee and agent of the other Party and/or any of its Affiliates from, any
Loss arising from any act, omission, or other fault of the other Party in
connection with the Services, except to the extent any such Loss results from
gross negligence or willful misconduct.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, THE AGGREGATE LIABILITY OF A PARTY (THE “LIABLE
PARTY”) TO ANY OTHER PARTY UNDER THIS AGREEMENT SHALL NOT EXCEED THE AGGREGATE
AMOUNT OF PAYMENTS RECEIVED HEREUNDER BY THE LIABLE PARTY.  IN NO EVENT SHALL
ANY PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE LOSS, DAMAGES OR EXPENSES (INCLUDING LOST PROFITS OR SAVINGS)
(“CONSEQUENTIAL DAMAGES”) ARISING FROM THIS AGREEMENT OR THE PERFORMANCE OR
NON-PERFORMANCE OF SERVICES HEREUNDER.
 
(d) Information; Recommendations.  Any technical information furnished or the
recommendations submitted by a Seller Service Provider do not imply or warrant
any responsibility on the part of the Seller Service Provider or any director,
officer, employee, shareholders, contractors and agent thereof.  No Seller
Service Provider nor any of its directors, officers, employees, shareholders,
contractors or agents assume liability with respect to the use of, or for
damages resulting from the use of, any information, method or process contained
in any report issued under this Agreement.
 
SECTION 11.  Relationship between Seller Service Providers.
 
Buyer acknowledges and agrees that (a) Seller does not guarantee PNMRSC’s
payment or performance of its obligations hereunder, (b) Seller and PNMRSC are
separate entities and the respective obligations of Seller and PNMRSC are
several and neither joint nor joint and several, and (c) Seller shall have no
liability to Buyer in connection with PNMRSC’s performance of its obligations
hereunder.  Buyer shall not assert or seek to enforce any liens, claims or
security interests against Seller that might arise from PNMRSC’s performance of
Services hereunder.  In the event of a breach by Seller or PNMRSC, any exercise
of rights and remedies by Buyer shall be asserted solely against the breaching
entity; the non-breaching entity’s rights and obligations shall remain
unaffected by such breach or exercise of rights or remedies.
 
SECTION 12.  Headings.
 
The headings in this Agreement are for reference only, and shall not affect the
interpretation of this Agreement.
 
SECTION 13.  Required Insurance.
 
(a) Coverage.  Until expiration of the Service Period, Seller Service Providers
and Buyer shall maintain a level of insurance coverage reasonably satisfactory
to Buyer with financially sound and reputable insurance companies, or under a
Seller Service Provider’s self-insurance programs.
 
 
18

--------------------------------------------------------------------------------


 
(b) Certificates.  Upon request of Buyer, certificates of insurance evidencing
the above-required insurance shall be provided to Buyer.
 
SECTION 14.  Force Majeure.
 
If by reason of a Force Majeure Event either Party is rendered unable, in whole
or in part, to perform its obligations under this Agreement, other than the
obligation to make payments of money then due, such Party shall be excused from
such performance to the extent it is prevented by, and during the continuance
of, such Force Majeure Event.  The Party whose performance is affected by a
Force Majeure Event shall (a) give the other Party notice of the occurrence of
such Force Majeure Event as soon as practicable and (b) use all commercially
reasonable efforts to remedy the cause(s) and effect(s) of such Force Majeure
Event with all reasonable dispatch; provided, however, that the affected Party
shall not be obligated to undertake unreasonable costs or burdens in order to
overcome the effects of the Force Majeure Event and reinstate full performance
of its obligations under this Agreement.
 
SECTION 15.  Notices.
 
All notices and other communications hereunder will be in writing and will be
deemed given if delivered personally or by facsimile transmission, or mailed by
overnight courier or certified mail (return receipt requested), postage prepaid,
to the Party being notified at such Party’s address indicated below (or at such
other address for a Party as is specified by like notice; provided that notices
of a change of address will be effective only upon receipt thereof):
 
(a) If to Seller Service Providers, to:
 
Public Service Company of New Mexico
Attn: General Counsel
414 Silver Street, SW
Albuquerque, New Mexico 87102
Fax: (505) 241-2368
 
(b) if to Buyer, to:
 
New Mexico Gas Company, Inc.
Attn:   J. Russell Triedman
630 Fifth Avenue
30th Floor
New York, New York 10111
Fax: (212) 757-5313
 
 
19

--------------------------------------------------------------------------------


 
SECTION 16.  Successors and Assigns.
 
This Agreement and all of the provisions hereof will be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns, but neither this Agreement nor any of the rights, interests, or
obligations hereunder may be assigned by either Party, without the prior written
consent of the other Party, nor is this Agreement intended to confer upon any
other Person except the Parties any rights or remedies hereunder.
 
SECTION 17.  Signatures; Counterparts.
 
This Agreement, and any certificates and instruments delivered under or in
accordance herewith, may be executed in multiple counterparts (each of which
will be deemed an original, but all of which together will constitute one and
the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).
 
SECTION 18.  Amendments.
 
This Agreement may be amended, modified or supplemented only by a written
instrument executed by the Parties hereto.
 
SECTION 19.  Dispute Resolution.
 
Any claim, controversy or dispute between the Seller Service Providers, on the
one hand, and Buyer on the other hand, shall be resolved in accordance with the
following procedures:
 
(a) No Party shall challenge the validity, existence or enforceability of this
Agreement.  All other disputes under this Agreement shall be resolved in
accordance with this Section 19.
 
(b) A Party that asserts the existence of a dispute shall send notice of the
dispute to the other Party.  The Parties shall in good faith attempt to resolve
the dispute.  In pursuit of an amicable resolution to the dispute, each Seller
Service Provider shall continue to perform the Services, unless it or Buyer
invokes the termination provisions of this Agreement.
 
(c) If the Parties cannot informally resolve the dispute within ten (10) days
after the date on which the notice of the dispute was sent, each Party shall on
that date nominate a senior executive who is not directly involved in the
dispute to meet to attempt to resolve the dispute.
 
(d) If the senior executives cannot agree on a settlement, either Party may
request arbitration by giving the other involved Party written notice, which
notice shall describe, in reasonable detail, the nature of the dispute,
controversy or claim.  The arbitration shall be governed by the rules of the
American Arbitration Association (“AAA”) and held in Albuquerque, New Mexico or
other mutually agreed upon location.
 
 
20

--------------------------------------------------------------------------------


 
(e) If both Parties agree upon an arbitrator within thirty (30) days after a
request for arbitration is made hereunder, that arbitrator shall be selected to
hear the dispute in accordance with AAA rules.  If the Parties are not able to
agree upon an arbitrator within such thirty (30) day period, then that Party who
requested arbitration may request that the AAA select an arbitrator who has
business experience in the energy industry similar to the Business and the
selected arbitrator shall hear the dispute in accordance with AAA rules.
 
(f) Each of the Parties shall bear its own fees, costs and expenses of the
arbitration and its own legal expenses, attorneys’ fees and costs of all experts
and witnesses; provided, however, that if the claim of either Party is upheld by
the arbitrator in all material respects, the arbitrator may apportion between
the Parties as the arbitrator may deem equitable the costs incurred by the
prevailing Party.  The fees and expenses of the arbitration procedures,
including the fees of the arbitrator, will be shared equally by the Parties.
 
(g) Any award rendered pursuant to an arbitration proceeding shall be final,
conclusive, non-appealable and binding upon the Parties, and any judgment
thereon may be entered and enforced in any court of competent jurisdiction.
 
SECTION 20.  Governing Law.
 
This Agreement is governed by and construed in accordance with the laws of the
State of New Mexico (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.
 
SECTION 21.  Entire Agreement.
 
This Agreement and the Purchase Agreement and all Schedules attached thereto
constitute the entire agreement between the Parties hereto relating to the
subject matter hereof and supersede all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties, and there are no general or specific warranties, representations or
other agreements by or among the Parties in connection with the entering into of
this Agreement or the subject matter hereof except as specifically set forth or
contemplated herein or therein.
 
SECTION 22.  Negotiated Agreement.
 
This Agreement has been negotiated by the Parties and the fact that the initial
and final draft will have been prepared by either Party will not give rise to
any presumption for or against any Party to this Agreement or be used in any
respect or forum in the construction or interpretation of this Agreement or any
of its provisions.
 


21

--------------------------------------------------------------------------------


 
SECTION 23.  Waiver.
 
Except as otherwise provided in this Agreement, any failure of any Party to
comply with any obligation, covenant, agreement, or condition herein may be
waived by the Party entitled to the benefits thereof only by a written
instrument signed by the Party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement, or
condition will not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
 
SECTION 24.  Severability.
 
Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction will not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.
 
SECTION 25.  No Third Party Beneficiaries
 
Except as set forth in Sections 10 and 16, nothing in this Agreement is intended
or shall be construed to give any person, other than the Parties hereto, their
successors and permitted assigns, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained
herein.  Notwithstanding the foregoing, no provision of this Agreement creates
any third party beneficiary rights in any employee or former employee of Seller
Service Providers or Buyer Service Provider (including any beneficiary or
dependent thereof) in respect of continued employment or resumed employment, and
no provision of this Agreement creates any rights in any such Persons in respect
of any benefits that may be provided, directly or indirectly, under any employee
benefit plan or arrangement.
 
SECTION 26.  Press Release.
 
Except as required by Applicable Law or Regulation or applicable stock exchange
rules, neither Party shall issue any press releases or any other public
disclosure relating to or arising out of the performance of this Agreement
without the prior written consent and approval of the content of such statement
by the other Party.  The disclosing Party shall notify the other Party of any
such requirement to disclose and shall promptly provide a copy of the relevant
disclosure to the other.
 

22

--------------------------------------------------------------------------------





 
SECTION 27.  Further Assurance.
 
Each Party agrees at any time and from time to time during the Service Period,
upon the request of the other Party, to do, or to cause to be done, all such
further acts and assurances as may be required to carry out the terms and
conditions of this Agreement.
 


 
[Remainder of Page Intentionally Left Blank]
 

23

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.
 
 
PUBLIC SERVICE COMPANY OF NEW MEXICO
 
By:      /s/ Patricia K. Vincent                                          
 
Name:       Patricia K. Vincent                                         
 
Title:         Utilities President                                             
 


 
PNMR SERVICES COMPANY
 
By:       /s/ Charles N. Eldred                                            
 
Name:   Charles N. Eldred                                                 
 
Title:     Executive Vice President & Chief  Finacial Officer 
 
 


 
NEW MEXICO GAS COMPANY, INC.
 
By:                                                                                     
 
Name:                                                                               
 
 
Title:                                                                                     
 


24

--------------------------------------------------------------------------------


 
SCHEDULE 1
Services
 
 
Services - Shared Services


     
 
Qualified
     
Services provided
to Buyer Under TSA?
 
Qualified Offer
Initial
Term to Use
Offer
Following
Service1
DEPARTMENT
FTE2
Yes/No
at Close
Service
Service Period
             
Accounts Payable
7028Accounts Payable
2.00
Y
0
3 months
2
Accounts Payable Total
 
2.00
 
0
 
2
             
Communications Services
7100Community Relations
1.00
N
1
 
0
Communications Services Total
 
1.00
 
1
 
0
             
Environmental Services
7045Environmental Services
3.00
Y
0
3 months
2
Environmental Services Total
 
3.00
 
0
 
2
             
Financial Modeling and Budgeting
7005Modeling and Forecasting
1.00
Y
0
3 months
1
Financial Modeling and Budgeting Total
1.00
 
0
 
1
             
Financial Risk Management
7061Corporate Financial Risk Mgmt
3.00
Y
0
3 months
2
Financial Risk Management
7074Claims
1.00
N
1
 
0
Financial Risk Management Total
 
4.00
 
1
 
2
             
Fixed Asset Accounting
7076Construction, Plnt & Asst Acctg
3.00
Y
0
 
3
Fixed Asset Accounting Total
 
3.00
 
0
 
3
             
Gas Accounting
7263Revenue & Gas Accounting
1.00
Y
0
3 months
1
Gas Accounting
7273Division Accounting
1.00
Y
0
3 months
1
Gas Accounting Total
 
2.00
 
0
 
2
             
General Ledger and Reporting
7079Enterprise Reporting
1.00
Y
0
3 months
1
General Ledger and Reporting
7242Corporate Accounting
1.00
Y
0
3 months
1
General Ledger and Reporting
7245Close-G/L Administration
1.00
Y
0
3 months
1
General Ledger and Reporting
7249Consolidations
1.00
Y
0
3 months
1
General Ledger and Reporting
7251External Reporting
1.00
Y
0
3 months
1
General Ledger and Reporting Total
 
5.00
 
0
 
5
             
Graphics
7089Graphics & Office Svcs
2.00
Y
0
12 months
0
Graphics
7089Graphics & Office Svcs
1.00
Y
0
12 months
0
Graphics Total
 
3.00
 
0
 
0
             
HR Comp and Benefits
7555Dir Compensation and Benefits
4.00
Y
0
3 months
3
HR Comp and Benefits
7556Business Systems
1.00
Y
0
3 months
1
HR Comp and Benefits
7557People Services
1.00
Y
0
3 months
1
HR Comp and Benefits Total
 
6.00
 
0
 
5
             
HR Staffing
7554Metro Operations
5.00
Y
0
3 months
4
HR Staffing Total
 
5.00
 
0
 
4
             
Information Technology Services
7124ITSupport Services
7.00
Y
0
3 months
7
Information Technology Services
7125Data Center Services
2.00
Y
0
3 months
2
Information Technology Services
7126Enterprise Systems & Storage
2.00
Y
0
3 months
2
Information Technology Services
7128Data Services
2.00
Y
0
12 months
2
Information Technology Services
7130Quality Compliance Management
1.00
Y
0
3 months
1
Information Technology Services
7132IT Project Mgmt and Quality
2.00
Y
0
3 months
2
Information Technology Services
7133BTS Telecom
3.00
Y
0
3 months
3
Information Technology Services
7137Window Systems
3.00
Y
0
3 months
3
Information Technology Services
7139BTS Account Management
3.00
Y
0
3 months
3
Information Technology Services
7140Customer Svc Applications
12.00
Y
0
12 months
12
Information Technology Services
7188BTS Market Ops-Texas
1.00
Y
0
3 months
1
Information Technology Services
7559Infrastructure Admin-Security
1.00
Y
0
3 months
1
Information Technology Services
7560Corporate Systems
7.00
Y
0
3 months
7
Information Technology Services
7128Data Services
1.00
Y
0
3 months
1
Information Technology Services
Total
47.00
 
0
3 months
47
             
1 Services indicated in bold text are services that will be provided to Buyer
under this Agreement and are defined as "Services" under Section 3(a)(i).
2 This column will be updated in accordance with Section 5(b) of the Agreement
to identify the 275 Designated Employees to whom Buyer,  subject to Section 5(c)
of the Agreement, will make Qualified Offers of employment as indicated herein.

 
 
 
1

--------------------------------------------------------------------------------


 
 
SCHEDULE 1
Services
 
Services - Shared Services
 

   
 
Qualified
     
Services provided
to Buyer Under TSA?
 
Qualified Offer
Initial
Term to Use
Offer
Following
Service1
DEPARTMENT
FTE2
Yes/No
at Close
Service
Service Period

 

             
Governmental Affairs
7042Govermental Affairs
1.00
N
1
 
0
Governmental Affairs Total
 
1.00
 
1
 
0
             
Legal
7090VP Legal Support
2.00
N
2
 
0
Legal Total
 
2.00
 
2
 
0
             
Payroll
7260Payroll
1.00
Y
0
3 months
1
Payroll Total
 
1.00
 
0
 
1
             
Procurement
7048Capabilities Development
1.00
N
1
 
0
Procurement
7092Sourcing
1.00
N
1
 
0
Procurement
7304Enterprise Capability
1.00
N
1
 
0
Procurement Total
 
3.00
 
3
 
0
             
Regulatory Services
7184Pricing & Regulatory Services
1.00
N
1
 
0
Regulatory Services Total
 
1.00
 
1
 
0
             
Tax Services
7922Tax Compliance
3.00
Y
0
3 months
2
Tax Services Total
 
3.00
 
0
 
2
             
Treasury Services
7066Treasury Services
1.00
Y
0
3 months
1
Treasury Services
7068Trust and Corporate Investment
1.00
Y
0
3 months
1
Treasury Services
7155Remittance Processing
5.00
Y
0
3 months
2
Treasury Services Total
 
7.00
Y
0
 
4
             
Grand Total
 
100.00
 
9
 
80
             

 
1 Services indicated in bold text are services that will be provided to Buyer
under this Agreement and are defined as "Services" under Section 3(a)(i).
2 This column will be updated in accordance with Section 5(b) of the Agreement
to identify the 275 Designated Employees to whom Buyer,  subject to Section 5(c)
of the Agreement, will make Qualified Offers of employment as indicated herein.


 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
Services
 
Services - Common Utility Services



     
Service Provided to
 
 
 
     
Borrower Under TSA?
Qualified
Offers at
Initial
Term to Use
Qualified Offers
Following
Service1
DEPARTMENT
FTE2
Yes/No
Close
Service
Service Period
             
ABQ metro Collections
6162Internal Collections
4
Y
0
12 months
4
ABQ metro Collections Total
 
4
 
0
 
4
             
ABQ metro Customer Call Center
6157Customer Care Ctr
64
Y
0
12 months
64
ABQ metro Customer Call Center Total
64
 
0
 
64
             
ABQ metro Customer Care
6160Customer Care Center
12
Y
0
12 months
4
ABQ metro Customer Care Total
 
12
 
0
 
4
             
ABQ metro Customer Service
6170Dir Prod Opts
 
Y
0
12 months
0
ABQ metro Customer Service
6171 Quality Assurance
6
Y
0
12 months
2
ABQ metro Customer Service Total
6
 
0
 
2
             
ABQ metro Exception Processing
6159Exception Processing
14
Y
0
12 months
14
ABQ metro Exception Processing Total
14
 
0
 
14
             
ABQ metro Meter Reading
6158Meter Reading
28
Y
0
12 months
28
ABQ metro Meter Reading Total
 
28
 
0
 
28
             
Belen Customer Service
6411Belen Customer Service
8
Y
0
12 months
8
Belen Customer Service Total
 
8
 
0
 
8
             
Bernalillo Customer Service
6174Bern, Valencia, Alb Cust Serv
10
Y
0
12 months
10
Bernalillo Customer Service Total
10
 
0
 
10
             
Field Collections
6156Field Collections
8
Y
0
12 months
8
Field Collections Total
 
8
 
0
 
8
             
Market Services
6330Customer Contact
3
N
3
 
0
Market Services
6360Business Analysis/Planning
1
N
1
 
0
Market Services Total
 
4
 
4
                 
North Central Customer Operations
1423North Central Customer Service
16
Y
0
12 months
16
North Central Customer Operations Total
16
 
0
 
16
             
Operations Services
5465Service Techs and Dispatch
1
Y
0
6 months
1
Operations Services
5876Northern Gas-Elec Operations
1
Y
0
6 months
1
Operations Services
6008Technical Services PNM & TNMP
1
Y
0
6 months
1
Operations Services Total
 
3
 
0
 
3
             
SC NM Customer Service
6206SCNM Customer Service
9
Y
0
12 months
9
SC NM Customer Service Total
 
9
 
0
 
9
             
SW NM Customer Service
6207SWNM Customer Service
5
Y
0
12 months
5
SW NM Customer Service Total
 
5
 
0
 
5
             
W NM Customer Service
6208WNM Customer Service
7
Y
0
12 months
7
W NM Customer Service Total
 
7
 
0
 
7
             
Grand Total
 
198
 
4
 
182
                           
1 Services indicated in bold text are services that will be provided to Buyer
under this Agreement and are defined as "Services" under Section 3(a)(i).
2 This column will be updated in accordance with Section 5(b) of the Agreement
to identify the 275 Designated Employees to whom Buyer,  subject to Section 5(c)
of the Agreement, will make Qualified Offers of employment as indicated herein.

 
 


 
1

--------------------------------------------------------------------------------

 
    
Schedule 2
 
HISTORICAL REIMBURSABLE COSTS
for the Period
January 1, 2007 through August 31, 2007
 
A. Shared Services
 


 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
Accounts Payable
7028 Accounts Payable
2.00 FTEs
  $ 37.68            
324Freight Postage and Courier
    $ 10.13      
331Supplies and Equipment
            3,351.31      
350Material Issues-Major
            860.87      
359Non-Stock Materials
            9.97      
370Outside Services
            21.57      
377Outside Services-Temp Labor
      7,601.88      
428Computer Software
            101.94      
530Employee Expense
            268.53      
550Meals
            32.35      
555Repro and Printing - Internal
      284.93  
Accounts Payable Total
      $ 37.68     $ 12,543.48                        
Environmental Services
7045 Environmental Services
3.00 FTEs
  $ 64.22              
200Fleet Vehicle Maint-Rental
          $ 290.60      
331Supplies and Equipment
            2,229.14      
350Material Issues-Major
            1,826.17      
359Non-Stock Materials
            117.95      
370Outside Services
            30,657.42      
428Computer Software
            994.58      
429Computer Hardware
            159.45      
500Utility Payments
            203.23      
501Phones
            11.72      
530Employee Expense
            14,398.02      
550Meals
            1,929.07      
554Social Club Dues
            16.17      
555Repro and Printing - Internal
      460.53      
560Dues Fees Fines
            17,291.51  
Environmental Services Total
      $ 64.22     $ 70,585.57  

 
 
1

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
Financial Modeling & Budgeting
7005 Modeling & Forecasting
1.00 FTE
  $ 71.75            
331Supplies and Equipment
          $ 142.54      
350Material Issues-Major
            409.18      
370Outside Services
            11,438.99      
428Computer Software
            248.16      
429Computer Hardware
            1,948.71      
530Employee Expense
            3,476.20      
550Meals
            308.55      
555Repro and Printing - Internal
      7.33  
Financial Modeling & Budgeting Total
      $ 71.75     $ 17,979.66                        
Financial Risk Management
7061 Corporate Financial Risk Mgmt
3.00 FTEs
  $ 69.81              
331Supplies and Equipment
          $ 227.83      
350Material Issues-Major
            2,241.27      
359Non-Stock Materials
            422.59      
370Outside Services
            33,799.40      
377Outside Services-Temp Labor
      3,570.06      
428Computer Software
            496.67      
429Computer Hardware
            13,464.53      
530Employee Expense
            27,353.64      
550Meals
            1,770.52      
555Repro and Printing - Internal
      323.10  
Financial Risk Management Total
      $ 69.81     $ 83,669.61                        
Fixed Asset Account
7076 Construction, Plnt &Asst Acctg
3.00 FTEs
  $ 47.85              
331Supplies and Equipment
          $ 2.42      
350Material Issues-Major
            46.54      
370Outside Services
            171.49      
450Insurance Premiums
            0.00      
501Phones
            12.53      
530Employee Expense
            2,445.30      
550Meals
            418.47  
Fixed Asset Accounting Total
      $ 47.85     $ 3,096.77                        
Gas Accounting
7263 Revenue & Gas Accounting
1.00 FTE
  $ 47.17              
Employee Expense
            328.62      
Reproduction
            506.26                   $ 834.88                          
7273 Division Accounting
1.00 FTE
  $ 47.17              
200Fleet Vehicle Maint-Rental
          $ 22.21      
331Supplies and Equipment
            225.60      
350Material Issues-Major
            241.97      
370Outside Services
            67.65      
530Employee Expense
            1,423.32      
550Meals
            41.95                   $ 2,022.70  
Gas Accounting Total
      $ 47.17     $ 2,857.58  

 
 
 
2

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
General Ledger & Reporting
7079 Enterprise Reporting
1.00 FTE
  $ 60.18            
359Non-Stock Materials
          $ 247.58      
428Computer Software
            7,671.09      
530Employee Expense
            165.49      
550Meals
            1.62      
555Repro and Printing - Internal
      121.18                   $ 8,206.96                          
7242 Corporate Accounting
1.00 FTE
  $ 60.18              
331Supplies and Equipment
          $ 140.88      
530Employee Expense
            467.54      
550Meals
            139.61                   $ 748.03                          
7245 Close-G/L Administration
1.00 FTE
  $ 60.18              
530Employee Expense
            73.23      
550Meals
            31.59                   $ 104.82                          
7249 Consolidations
1.00 FTE
  $ 60.18              
350Material Issues-Major
          $ 437.60      
530Employee Expense
            291.56      
550Meals
            7.04                   $ 736.20                          
7251 External Reporting
1.00 FTE
  $ 60.18              
331Supplies and Equipment
          $ 0.36      
350Material Issues-Major
            31.04      
530Employee Expense
            1,710.18      
550Meals
            173.15      
555Repro and Printing - Internal
      417.86                   $ 2,332.59  
General Ledger & Reporting Total
      $ 60.18     $ 12,128.60  

 
 
3

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
Graphics
7089 Graphics & Office Svcs
3.00 FTEs
  $ 28.57            
200Fleet Vehicle Maint-Rental
          $ 2,457.11      
324Freight Postage and Courier
      7,414.36      
331Supplies and Equipment
            5,852.94      
359Non-Stock Materials
            133.22      
370Outside Services
            30,740.69      
377Outside Services-Temp Labor
      4,882.85      
472Leases
            11,868.40      
530Employee Expense
            1,490.61      
548Overtime Meals
            112.70      
550Meals
            29.84      
555Repro and Printing - Internal
      588.07      
724Fuel - Gasoline
            9.78  
Graphics Total
      $ 28.57     $ 65,580.57                        
HR Comp & Benefits
7555 Dir Compensation and Benefits
4.00 FTEs
  $ 64.97              
200Fleet Vehicle Maint-Rental
          $ 8.45      
331Supplies and Equipment
            805.30      
350Material Issues-Major
            179.85      
359Non-Stock Materials
            73.94      
370Outside Services
            39,234.14      
377Outside Services-Temp Labor
      25,654.40      
450Insurance Premiums
            (38,565.81 )    
530Employee Expense
            4,186.45      
550Meals
            1,499.49      
554Social Club Dues
            0.00      
555Repro and Printing - Internal
      2,850.92      
560Dues Fees Fines
            71.37                   $ 35,998.50                          
7556 Business Systems
1.00 FTE
  $ 64.97              
331Supplies and Equipment
          $ 78.13      
370Outside Services
            0.00      
377Outside Services-Temp Labor
      245.01      
450Insurance Premiums
            397.91      
530Employee Expense
            2,031.38      
550Meals
            282.04      
555Repro and Printing - Internal
      89.72                   $ 3,124.17                          
7557 People Services
1.00 FTE
  $ 64.97              
331Supplies and Equipment
          $ 499.65      
350Material Issues-Major
            1,118.09      
359Non-Stock Materials
            73.94      
370Outside Services
            1,787.49      
377Outside Services-Temp Labor
      403.07      
428Computer Software
            33.30      
429Computer Hardware
            7.55      
530Employee Expense
            9,084.97      
550Meals
            3,062.00      
554Social Club Dues
            241.07      
555Repro and Printing - Internal
      206.28                   $ 16,517.42  
HR Comp & Benefits Total
      $ 64.97     $ 55,640.09  

 
 
4

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
HR Staffing
7554 Metro Operations
5.00 FTEs
  $ 57.47            
200Fleet Vehicle Maint-Rental
          $ 2,197.58      
324Freight Postage and Courier
      22.37      
331Supplies and Equipment
            7,434.21      
350Material Issues-Major
            1,105.44      
359Non-Stock Materials
            182.87      
370Outside Services
            44,063.57      
377Outside Services-Temp Labor
      74,915.63      
501Phones
            22.20      
530Employee Expense
            17,288.84      
550Meals
            1,930.24      
554Social Club Dues
            9,661.61      
555Repro and Printing - Internal
      1,917.16  
HR Staffing Total
      $ 57.47     $ 160,741.72                        
Information Technology Services
7124 IT Support Services
7.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 1,775.27      
331Supplies and Equipment
            289.67      
350Material Issues-Major
            194.28      
359Non-Stock Materials
            142.48      
370Outside Services
            18,625.12      
377Outside Services-Temp Labor
      32,900.02      
428Computer Software
            10.99      
429Computer Hardware
            35,017.70      
530Employee Expense
            8,589.13      
550Meals
            1,841.43      
555Repro and Printing - Internal
      312.31      
560Dues Fees Fines
            41.38      
724Fuel - Gasoline
            8.78                   $ 99,748.56                          
7125 Data Center Services
2.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 0.00      
331Supplies and Equipment
            1,508.61      
350Material Issues-Major
            0.65      
359Non-Stock Materials
            2,628.24      
370Outside Services
            9,645.33      
406Computer Maintenance
            17,374.23      
429Computer Hardware
            70,735.73      
501Phones
            10.75      
530Employee Expense
            1,860.31      
550Meals
            459.44      
555Repro and Printing - Internal
      0.06      
560Dues Fees Fines
            246.13                   $ 104,469.47                          
7126 Enterprise Systems & Storage
2.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 0.00      
331Supplies and Equipment
            57.67      
350Material Issues-Major
            165.56      
359Non-Stock Materials
            926.34      
370Outside Services
            12,305.30      
377Outside Services-Temp Labor
      30,787.07      
406Computer Maintenance
            289,415.41      
428Computer Software
            1,198.40      
429Computer Hardware
            (13,282.79 )    
472Leases
            124,310.09      
501Phones
            42.08      
530Employee Expense
            3,960.61      
550Meals
            354.15                   $ 450,239.89                        

 
 
5

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
   
7128 Data Services
3.00 FTEs
  $ 60.14            
331Supplies and Equipment
          $ 92.86      
350Material Issues-Major
            0.00      
359Non-Stock Materials
            0.00      
370Outside Services
            85.42      
377Outside Services-Temp Labor
      (1,449.64 )    
406Computer Maintenance
            191,637.29      
428Computer Software
            18,300.60      
429Computer Hardware
            220,989.95      
501Phones
            26.87      
530Employee Expense
            1,903.99      
550Meals
            328.63      
610Expenses - General
            16.69                   $ 431,932.63                          
7130 Quality Compliance Management
1.00 FTE
  $ 60.14              
331Supplies and Equipment
          $ 80.28      
350Material Issues-Major
            0.00      
359Non-Stock Materials
            0.00      
370Outside Services
            5,804.72      
406Computer Maintenance
            34,562.97      
428Computer Software
            980.76      
429Computer Hardware
            1,078.13      
530Employee Expense
            1,947.33      
550Meals
            192.65      
555Repro and Printing - Internal
      340.29                   $ 44,987.14                          
7132 IT Project Mgmt and Quality
2.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 17.13      
331Supplies and Equipment
            123.55      
350Material Issues-Major
            41.35      
359Non-Stock Materials
            41.93      
370Outside Services
            5,918.12      
428Computer Software
            405.74      
429Computer Hardware
            52,062.33      
472Leases
            1,758.34      
501Phones
            0.00      
530Employee Expense
            978.22      
550Meals
            133.00      
554Social Club Dues
            31.98      
555Repro and Printing - Internal
      12.83                   $ 61,524.51  

 
 
6

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
   
7133 BTS Telecom
3.00 FTEs
  $ 60.14            
200Fleet Vehicle Maint-Rental
          $ 6,437.63      
331Supplies and Equipment
            45,807.58      
350Material Issues-Major
            25.09      
359Non-Stock Materials
            3,398.56      
370Outside Services
            43,137.45      
377Outside Services-Temp Labor
      13,569.40      
406Computer Maintenance
            18,810.81      
428Computer Software
            1,218.29      
429Computer Hardware
            15,422.14      
472Leases
            65,186.59      
500Utility Payments
            44.26      
501Phones
            289,703.39      
530Employee Expense
            15,753.85      
550Meals
            729.77      
555Repro and Printing - Internal
      11.77      
560Dues Fees Fines
            29.29                   $ 519,285.86                          
7137 Window Systems
3.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 52.91      
331Supplies and Equipment
            834.28      
350Material Issues-Major
            0.00      
359Non-Stock Materials
            634.24      
370Outside Services
            1,181.50      
377Outside Services-Temp Labor
      3,283.18      
406Computer Maintenance
            46,118.06      
428Computer Software
            10,953.29      
429Computer Hardware
            11,379.60      
472Leases
            3.97      
501Phones
            17.45      
530Employee Expense
            2,763.08      
550Meals
            367.11      
555Repro and Printing - Internal
      19.67                   $ 77,608.34  

 
 
7

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
   
7139 BTS Account Management
3.00 FTEs
  $ 60.14            
200Fleet Vehicle Maint-Rental
          $ 8.83      
331Supplies and Equipment
            650.11      
350Material Issues-Major
            11.40      
359Non-Stock Materials
            0.00      
370Outside Services
            424.62      
406Computer Maintenance
            0.00      
428Computer Software
            486.35      
429Computer Hardware
            1,227.93      
501Phones
            80.61      
530Employee Expense
            3,387.33      
550Meals
            628.85      
555Repro and Printing - Internal
      295.48      
610Expenses - General
            673.36      
724Fuel - Gasoline
            4.71                   $ 7,879.58                          
7140 Customer Svc Applications
12.00 FTEs
  $ 60.14              
200Fleet Vehicle Maint-Rental
          $ 1.36      
331Supplies and Equipment
            204.58      
350Material Issues-Major
            348.04      
359Non-Stock Materials
            (238.32 )    
370Outside Services
            1,261.62      
377Outside Services-Temp Labor
      3,029.62      
406Computer Maintenance
            283,079.58      
428Computer Software
            401.32      
429Computer Hardware
            19,008.11      
530Employee Expense
            4,827.64      
550Meals
            517.50      
555Repro and Printing - Internal
      149.41                   $ 312,590.47  

 
 
8

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
   
7188 BTS Market Ops-Texas
1.00 FTE
  $ 60.14            
324Freight Postage and Courier
    $ 0.00      
331Supplies and Equipment
            12.88      
350Material Issues-Major
            0.00      
359Non-Stock Materials
            0.00      
370Outside Services
            2,739.18      
377Outside Services-Temp Labor
      0.00      
406Computer Maintenance
            3,908.52      
428Computer Software
            12.60      
429Computer Hardware
            762.35      
500Utility Payments
            0.00      
530Employee Expense
            2,340.40      
550Meals
            420.76                   $ 10,196.70                          
7559 Infrastructure Admin-Security
1.00 FTE
  $ 60.14              
331Supplies and Equipment
          $ 435.44      
350Material Issues-Major
            0.00      
359Non-Stock Materials
            0.00      
370Outside Services
            (2,551.14 )    
377Outside Services-Temp Labor
      3,377.31      
429Computer Hardware
            514.15      
530Employee Expense
            7,735.78      
550Meals
            429.97      
555Repro and Printing - Internal
      7.75                   $ 9,949.27                          
7560 Corporate Systems
7.00 FTEs
  $ 60.14              
331Supplies and Equipment
          $ 406.64      
350Material Issues-Major
            476.90      
359Non-Stock Materials
            (416.84 )    
370Outside Services
            2,847.51      
377Outside Services-Temp Labor
      3,536.28      
406Computer Maintenance
            20,151.45      
428Computer Software
            105,024.60      
429Computer Hardware
            1,435.13      
501Phones
            38.84      
530Employee Expense
            9,466.16      
550Meals
            1,144.29                   $ 144,110.95  
Information Technology Services Total
    $ 60.14     $ 2,274,523.35  

 
 
9

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
Payroll
7260 Payroll
1.00 FTE
  $ 42.70            
350Material Issues-Major
          $ 15.98      
370Outside Services
            23.79      
530Employee Expense
            303.25      
550Meals
            10.98  
Payroll Total
      $ 72.70     $ 354.00                        
Tax Services
7922 Tax Compliance
3.00 FTEs
  $ 63.91              
324Freight Postage and Courier
    $ 161.66      
331Supplies and Equipment
            1,042.91      
350Material Issues-Major
            1,196.75      
359Non-Stock Materials
            25.56      
370Outside Services
            271,678.60      
429Computer Hardware
            8,984.76      
501Phones
            20.17      
530Employee Expense
            6,850.39      
548Overtime Meals
            17.21      
550Meals
            664.92      
555Repro and Printing - Internal
      9.95      
560Dues Fees Fines
            71.71      
622Contributions and Donations
      2,017.00  
Tax Services Total
      $ 63.91     $ 292,741.58  

 
 
10

--------------------------------------------------------------------------------


 
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
Treasury Services
7066 Treasury Services
1.00 FTE
  $ 33.73            
331Supplies and Equipment
          $ 998.63      
370Outside Services
            (1,672.01 )    
377Outside Services-Temp Labor
      5,236.73      
530Employee Expense
            1,610.61      
550Meals
            390.37                   $ 6,564.34                          
7068 Trust and Corporate Investment
1.00 FTE
  $ 33.73              
331Supplies and Equipment
          $ 564.23      
350Material Issues-Major
            4.53      
370Outside Services
            10,815.70      
530Employee Expense
            1,302.03      
550Meals
            43.24      
555Repro and Printing - Internal
      376.17                   $ 13,105.89                          
7155 Remittance Processing
5.00 FTEs
  $ 33.73              
331Supplies and Equipment
          $ 5,136.81      
350Material Issues-Major
            8.20      
359Non-Stock Materials
            691.85      
370Outside Services
            1,026.35      
377Outside Services-Temp Labor
      575.09      
406Computer Maintenance
            16,350.71      
530Employee Expense
            242.88      
550Meals
            81.17      
555Repro and Printing - Internal
      69.10      
610Expenses - General
            94.78                   $ 24,276.92  
Treasury Services Total
      $ 33.73     $ 43,947.16                                                  
                 
1 Non-Labor Amounts include the aggregate amount of costs for each cost type for
the period January 1, 2007 through August 31, 2007. Non-Labor Amounts also
include costs associated with officer oversight of the particular service
provided as well as system charges, including depreciation and amortization,
with respect to those systems used to provide the particular service.
                                             


 
11

--------------------------------------------------------------------------------

 
 
Schedule 2
 
HISTORICAL REIMBURSABLE COSTS
for the Period
January 1, 2007 through August 31, 2007
 
B.  Common Services
 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
 
ABQ Metro Collections
6162Internal Collections
4.00 FTEs
  $ 32.78            
331Supplies and Equipment
          $ 193.37      
370Outside Services
            29,005.33      
377Outside Services-Temp Labor
            2,117.05      
406Computer Maintenance
            1,722.47      
530Employee Expense
            36.79      
550Meals
            75.58      
555Repro and Printing - Internal
            360.00  
ABQ Metro Collections Total
      $ 32.78     $ 33,510.59                        
ABQ Metro Customer Call Center
6157Customer Call Ctr
64.00 FTEs
  $ 30.08              
200Fleet Vehicle Maint-Rental
          $ 293.00      
331Supplies and Equipment
            4,799.25      
350Material Issues-Major
            424.23      
359Non-Stock Materials
            211.31      
370Outside Services
            15,091.90      
377Outside Services-Temp Labor
            11,768.30      
501Phones
            1,783.60      
530Employee Expense
            29,658.33      
550Meals
            4,599.00      
555Repro and Printing - Internal
            1,534.64      
560Dues Fees Fines
            173.63      
610Expenses - General
            (68,359.47 )
ABQ Metro Customer Call Center Total
    $ 30.08     $ 1,977.70  

 
 
 
1

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
                   
ABQ Metro Customer Care
6160Customer Care Center
12.00 FTEs
  $ 31.76            
200Fleet Vehicle Maint-Rental
          $ 4,773.48      
331Supplies and Equipment
            2,468.43      
359Non-Stock Materials
            372.34      
370Outside Services
            43,428.78      
377Outside Services-Temp Labor
            732.59      
472Leases
            16,184.98      
530Employee Expense
            1,806.78      
550Meals
            1,527.42      
555Repro and Printing - Internal
            385.44      
610Expenses - General
            1,371.53  
ABQ Metro Customer Care Total
      $ 31.76     $ 73,051.78                        
ABQ Metro Customer Service
6170Dir Prod Opts
1.00 FTEs
  $ 52.04              
200Fleet Vehicle Maint-Rental
          $ (145.07 )    
331Supplies and Equipment
            658.61      
359Non-Stock Materials
            2.80      
370Outside Services
            1,928.53      
377Outside Services-Temp Labor
            14,573.92      
428Computer Software
            1,088.34      
530Employee Expense
            330.98      
550Meals
            370.23      
555Repro and Printing - Internal
            19,109.10      
610Expenses - General
            315.84      
724Fuel - Gasoline
            36.02                   $ 38,269.29                          
6171Quality Assurance
5.00 FTEs
  $ 52.04              
331Supplies and Equipment
          $ 5,071.57      
350Material Issues-Major
            1,606.81      
359Non-Stock Materials
            15.81      
370Outside Services
            596.13      
377Outside Services-Temp Labor
            195.15      
530Employee Expense
            2,563.45      
550Meals
            696.83      
555Repro and Printing - Internal
            3,120.25      
560Dues Fees Fines
            61.68      
610Expenses - General
            (1,789.13 )                 $ 12,138.56  
ABQ Metro Customer Service
      $ 52.04     $ 50,407.84  

 
 
2

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
                   
ABQ Metro Exception Processing
6159Exception Processing
14.00 FTEs
  $ 32.43            
200Fleet Vehicle Maint-Rental
          $ 409.12      
331Supplies and Equipment
            1,406.98      
350Material Issues-Major
            77.26      
359Non-Stock Materials
            36.49      
530Employee Expense
            1,894.13      
550Meals
            884.39      
555Repro and Printing - Internal
            324.79      
610Expenses - General
            209.56  
ABQ Metro Exception Processing Total
    $ 32.43     $ 5,242.71                        
ABQ Metro Meter Reading
6158Meter Reading
28.00 FTEs
  $ 27.89              
200Fleet Vehicle Maint-Rental
          $ 81,801.46      
331Supplies and Equipment
            2,815.99      
350Material Issues-Major
            393.68      
370Outside Services
            3,729.91      
377Outside Services-Temp Labor
            68,794.23      
429Computer Hardware
            2,772.62      
472Leases
            43,968.38      
501Phones
            200.80      
530Employee Expense
            14,437.06      
550Meals
            4,706.81      
555Repro and Printing - Internal
            204.08      
610Expenses - General
            406.80  
ABQ Metro Meter Reading Total
      $ 27.89     $ 224,231.83                        
Belen Customer Service
6411Belen Customer Service
8.00 FTEs
  $ 30.27              
200Fleet Vehicle Maint-Rental
          $ 26,998.79      
331Supplies and Equipment
            2,916.46      
350Material Issues-Major
            0.74      
370Outside Services
            11,447.69      
377Outside Services-Temp Labor
            3,028.90      
472Leases
            4,560.67      
500Utility Payments
            1,085.23      
530Employee Expense
            2,511.83      
548Overtime Meals
            158.13      
550Meals
            793.97      
555Repro and Printing - Internal
            237.04      
560Dues Fees Fines
            0.00  
Belen Customer Service Total
      $ 30.27     $ 53,739.46  

 
 
3

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
                   
Bernalillo Customer Service
6174Bern, Valencia, Alb Cust Serv
10.00 FTEs
  $ 30.56            
200Fleet Vehicle Maint-Rental
          $ 37,165.08      
324Freight Postage and Courier
            4.18      
331Supplies and Equipment
            3,294.53      
350Material Issues-Major
            1,510.95      
370Outside Services
            13,645.85      
377Outside Services-Temp Labor
            15,254.37      
429Computer Hardware
            6,223.12      
472Leases
            16,180.50      
500Utility Payments
            786.74      
501Phones
            (8.24 )    
530Employee Expense
            3,969.87      
550Meals
            713.57      
555Repro and Printing - Internal
            133.41      
560Dues Fees Fines
            21.48      
807Non Refundable Contribution
            (27.06 )
Bernalillo Customer Service Total
      $ 30.56     $ 98,868.37                        
Field Collections
6156Field Collections
8.00 FTEs
  $ 35.04              
200Fleet Vehicle Maint-Rental
          $ 35,895.94      
331Supplies and Equipment
            884.26      
350Material Issues-Major
            8,341.87      
359Non-Stock Materials
            4,450.65      
370Outside Services
            5,473.87      
377Outside Services-Temp Labor
            3,875.28      
429Computer Hardware
            (4,196.22 )    
530Employee Expense
            3,171.62      
550Meals
            432.68      
555Repro and Printing - Internal
            5,304.56      
610Expenses - General
            832.68  
Field Collections Total
      $ 35.04     $ 64,467.20  

 
 
4

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
                   
North Central Customer Operations
1423North Central Customer Service
16.00 FTEs
  $ 32.43            
200Fleet Vehicle Maint-Rental
          $ 69,814.62      
331Supplies and Equipment
            10,046.97      
350Material Issues-Major
            23.44      
359Non-Stock Materials
            160.42      
370Outside Services
            46,800.52      
377Outside Services-Temp Labor
            42,183.34      
429Computer Hardware
            65.89      
472Leases
            34,991.93      
500Utility Payments
            3,218.70      
530Employee Expense
            4,242.11      
548Overtime Meals
            7.53      
550Meals
            744.17      
555Repro and Printing - Internal
            358.26      
610Expenses - General
            75.30  
North Central Customer Operations Total
    $ 32.43     $ 212,733.20                        
Operations Services
5465 Service Techs and Dispatch
1.00 FTEs
  $ 60.36     $ 0.00                          
5876Northern Gas-Elec Operations
1.00 FTEs
  $ 60.36              
200Fleet Vehicle Maint-Rental
          $ 3,101.21      
331Supplies and Equipment
            5,325.70      
350Material Issues-Major
            38.24      
370Outside Services
            28,142.71      
500Utility Payments
            8,107.64      
501Phones
            91.38      
530Employee Expense
            2,069.33      
550Meals
            1,786.53      
555Repro and Printing - Internal
            24.75                   $ 48,687.49                          
6008Technical Services PNM & TNMP
1.00 FTEs
  $ 60.36              
200Fleet Vehicle Maint-Rental
          $ 3,136.16      
331Supplies and Equipment
            311.55      
350Material Issues-Major
            1,146.19      
370Outside Services
            7,015.47      
428Computer Software
            295.14      
429Computer Hardware
            542.29      
501Phones
            15,702.15      
530Employee Expense
            9,114.01      
550Meals
            2,072.66      
555Repro and Printing - Internal
            253.05      
560Dues Fees Fines
            0.00      
770Revenue-General
            0.00                   $ 39,588.68  
Operations Services Total
              $ 88,276.17  

 
 
 
5

--------------------------------------------------------------------------------


 
 
Service
 
Department
 
Cost Type & Description
 
Hourly Labor
Rate per FTE
   
Non-Labor
Amounts 1
                   
SC NM Customer Service
6206SCNM Customer Service
9.00 FTEs
  $ 34.55            
200Fleet Vehicle Maint-Rental
          $ 13,468.82      
324Freight Postage and Courier
            702.27      
331Supplies and Equipment
            3,635.27      
370Outside Services
            10,854.10      
377Outside Services-Temp Labor
            1,126.66      
429Computer Hardware
            127.84      
472Leases
            16,871.49      
500Utility Payments
            3,740.32      
501Phones
            84.12      
530Employee Expense
            3,249.67      
548Overtime Meals
            1,021.17      
550Meals
            1,265.17      
555Repro and Printing - Internal
            337.32      
581Bad Debt Uncollectible
            727.32      
610Expenses - General
            1.17      
722Fuel Costs
            187.96  
SC NM Customer Service Total
      $ 34.55     $ 57,400.68                        
SW NM Customer Service
6207SWNM Customer Service
5.00 FTEs
  $ 32.04              
200Fleet Vehicle Maint-Rental
          $ 9,596.87      
20STransportation (Miles)
            0.00      
331Supplies and Equipment
            1,803.37      
350Material Issues-Major
            91.32      
370Outside Services
            6,912.15      
472Leases
            2,478.87      
500Utility Payments
            568.62      
530Employee Expense
            642.41      
548Overtime Meals
            749.02      
550Meals
            343.74      
555Repro and Printing - Internal
            0.78  
SW NM Customer Service Total
      $ 32.04     $ 23,187.15                        
W NM Customer Service
6208WNM Customer Service
7.00 FTEs
  $ 33.51              
200Fleet Vehicle Maint-Rental
          $ 13,491.87      
324Freight Postage and Courier
            204.46      
331Supplies and Equipment
            2,551.62      
345Consumables - Nonloading
            23.36      
350Material Issues-Major
            875.53      
370Outside Services
            35,059.19      
377Outside Services-Temp Labor
            1,796.12      
436Equipment-Safety
            111.55      
500Utility Payments
            2,192.70      
501Phones
            77.27      
530Employee Expense
            4,539.20      
548Overtime Meals
            84.71      
550Meals
            1,330.93      
555Repro and Printing - Internal
            311.75      
560Dues Fees Fines
            539.48      
581Bad Debt Uncollectible
            50.52      
610Expenses - General
            221.99      
622Contributions and Donations
            25.13  
W NM Customer Service Total
      $ 33.51     $ 63,487.40                        
1 Non-Labor Amounts include the aggregate amount of costs for each cost type for
the period January 1, 2007 through August 31, 2007. Non-Labor Amounts also
include costs associated with officer oversight of the particular service
provided as well as system charges, including depreciation and amortization,
with respect to those systems used to provide the particular service.
 

 
 
 6

--------------------------------------------------------------------------------



 
 
 
 